DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-05-00039-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


SUNRISE CONSTRUCTION, INC. AND
ITS SUCCESSOR IN INTEREST                    §     APPEAL FROM THE 173RD
LAKESIDE REALTY, INC.
APPELLANTS

V.                                                                         §     JUDICIAL DISTRICT COURT OF

LIFE SCAPE 
HOMEOWNERS ASSOCIATION,                   §     HENDERSON COUNTY, TEXAS
APPELLEE




MEMORANDUM OPINION
PER CURIAM
            Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  Appellant represents that the motion is unopposed.
Because Appellant met the requirements of Texas Rule of Appellate Procedure 42.1(a)(2), the
motion is granted, the appeal is dismissed, and the costs of this appeal are taxed against the party
incurring same. 
Opinion delivered June 15, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




(PUBLISH)